t c memo united_states tax_court b v belk jr and harriet c belk petitioners v commissioner of internal revenue respondent docket no filed date david m wooldridge ronald a levitt and gregory p rhodes for petitioners scott l little for respondent supplemental memorandum opinion vasquez judge on date pursuant to rule petitioners timely filed a motion for reconsideration of this court’s opinion in belk v this opinion supplements our prior opinion belk v commissioner t c ___ date commissioner t c ___ date belk i in belk i we held that petitioners were not entitled to a deduction for a qualified_conservation_contribution because they failed to donate a qualified_real_property_interest unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background we adopt the findings of facts in our prior opinion belk i for convenience and clarity we repeat below the facts necessary for the disposition of this motion in the mid-1990s petitioners owned approximately acres of land in north carolina through olde sycamore llc olde sycamore on that property olde sycamore developed a residential community and built olde sycamore golf plantation golf course the golf course is an 18-hole golf course on acres of land in date olde sycamore executed the conservation_easement agreement at issue with smokey mountain national land trust smnlt the during the years at issue b v belk jr owned of olde sycamore and harriet belk owned conservation_easement covers the acres of land on which the golf course is located except for the rights reserved the conservation_easement agreement prohibits the golf course from being used for residential commercial institutional industrial or agricultural purposes the conservation_easement agreement permits petitioners and smnlt to change what property is subject_to the conservation_easement specifically article iii reserved rights of the conservation_easement agreement states the following owner may substitute an area of land owned by owner which is contiguous to the conservation area for an equal or lesser area of land comprising a portion of the conservation area provided that a in the opinion of trust the substitute property is of the same or better ecological stability as that found in the portion of the conservation area to be substituted the substitution shall have no adverse affect on the conservation purposes of the conservation_easement or on any of the significant environmental features of the conservation area described in the baseline documentation the portion of the conservation area to be substituted is selected constructed and managed so as to have no adverse impact on the conservation area as a whole the fair_market_value of trust’s conservation_easement interest in the substituted property when subject_to this conservation_easement is at least equal to or greater than the fair_market_value of the conservation_easement portion of the conservation area to be substituted and owner has submitted to trust sufficient documentation describing the proposed substitution and how such substitution meets the criteria set forth in subsections - above of this section b a of this article iii b_trust shall render an opinion upon a proposed substitution request of the owner within sixty days of receipt of notice a favorable opinion of trust shall not be unreasonably withheld however should trust render an unfavorable opinion trust shall provide a written explanation to owner as to the reasoning and facts used in reaching such opinion within ten days of the decision in addition trust will undertake a reasonable good_faith effort to help owner identify property for such trade in which trust believes will meet the above requirements but also accomplish the owner’s objectives c no such substitution shall be final or binding upon trust until made a subject of an amendment to this article viii miscellaneous of the conservation_easement agreement states the following with respect to amendment owner and trust recognize that circumstances could arise which would justify the modification of certain of the restrictions contained in this conservation_easement to this end trust and the legal owner or owners of the conservation area at the time of amendment shall mutually have the right in their sole discretion to agree to amendments to this conservation_easement which are not inconsistent with the conservation values or the purposes of this continued conservation_easement acceptable to and executed by owner and trust and recorded in the register of deeds office of mecklenburg county and or union county the amendment shall include among other things a revised conservation_easement plan or portion thereof showing the portions of the conservation area that are to be removed from the coverage of this conservation_easement and the equal or greater area of contiguous land of the owner to be made part of the conservation area and thus subject_to the conservation_easement petitioners claimed a dollar_figure charitable_contribution_deduction on their schedule a itemized_deductions for petitioners deducted dollar_figure in and carried forward the remainder to and discussion reconsideration under rule is intended to correct substantial errors of fact or law and allow the introduction of newly discovered evidence that the moving party could not have introduced by the exercise of due diligence in the prior proceeding 110_tc_440 continued instrument provided however that trust shall have no right or power to agree to any amendments hereto that would result in this conservation_easement failing to qualify as a valid conservation agreement under the act as the same may be hereafter amended or as a qualified_conservation_contribution under sec_170 of the internal_revenue_code and applicable regulations olde sycamore’s charitable_contribution passed through to petitioners under sec_702 this court has discretion to grant a motion for reconsideration and will not do so unless the moving party shows unusual circumstances or substantial error id see also 87_tc_164 reconsideration is not the appropriate forum for rehashing previously rejected legal arguments or tendering new legal theories to reach the end result desired by the moving party estate of quick v commissioner t c pincite taxpayers may deduct the values of any charitable_contributions made during the tax_year pursuant to sec_170 generally taxpayers are not entitled to deduct gifts of property that consist of less than the taxpayers’ entire_interest in that property sec_170 however taxpayers are permitted to deduct the value of a contribution of a partial interest in property that constitutes a qualified_conservation_contribution as defined in sec_170 to be a qualified_conservation_contribution a contribution must be of a qualified_real_property_interest sec_170 as relevant here sec_170 defines a qualified_real_property_interest as a restriction granted in perpetuity on the use which may be made of the real_property in belk i we found that the conservation_easement agreement permits petitioners and smnlt by agreement and subject_to certain restrictions to change what real_property is subject_to the conservation_easement thus we concluded that petitioners failed to donate an interest_in_real_property that is subject_to a use restriction granted in perpetuity petitioners move for reconsideration on three grounds the court misinterpreted sec_170 the court misconstrued north carolina law in determining that a substitution could occur under the conservation_easement and the court has imposed an inapplicable and impossible standard for obtaining a deduction under sec_170 first ground petitioners maintain that the court misinterpreted sec_170 and thereby imposed on petitioners a requirement not found in the code or regulations petitioners assert that sec_170 does not require the donation of an interest in an identifiable unchanging static piece of real_property petitioners argue that we focused too much on the real_property and ignored the fact that petitioners donated a use restriction granted in perpetuity according to petitioners as long as they agree not to develop acres of land the court and the internal_revenue_service irs should not be concerned with what land actually comprises those acres we have already rejected the notion of such floating easements in belk i and found that section h c requires that taxpayers donate an interest in an identifiable specific piece of real_property a deduction for a conservation_easement is an exception to the general_rule that prohibits deductions for the donation of partial_interests in property see sec_170 when a taxpayer donates a partial interest he retains the remaining interest in the property thus the taxpayer is effectively splitting the property into two pieces the retained portion and the donated portion petitioners’ interpretation of the statute would allow the donated portion ie the easement to encumber any piece of property it could be the retained portion or another piece of property that the taxpayer owns this is inconsistent with the taxpayer taking a charitable deduction for giving up part of his or her property ie a partial interest if the donated portion does not restrict the use of the retained portion then the taxpayer has retained of the economic value of the property for which he or she is taking a deduction the fact that the donated property might encumber and thus reduce the value of some unrelated property is irrelevant petitioners further assert that belk i will have far reaching implications because it prohibits modifications to the real_property subject_to a conservation_easement petitioners argue that belk i directly conflicts with irs guidance in priv ltr rul date and priv ltr rul date in both private letter rulings the taxpayers reserved the limited right to construct additional buildings on the real_property that was subject_to the conservation easements the irs found that the taxpayers had made qualified conservation contributions even though the conservation_easement agreements permitted limited modifications to the real_property subject_to the conservation easements the irs noted that the donees either had to approve the modifications or had adequate means to protect the conservation_purpose of the conservation_easement belk i is not in conflict with these private letter rulings belk i does not speak to the ability of parties to modify the real_property subject_to the conservation_easement it simply requires that there be a specific piece of real_property subject_to the use restriction granted in perpetuity petitioners argue that we have denied taxpayers and land trusts the flexibility needed in order to accomplish the purpose and intent of sec_170 as we acknowledged in belk i the regulations permit property to be substituted although private letter rulings are not precedent sec_6110 they do reveal the interpretation put upon the statute by the agency charged with the responsibility of administering the revenue laws 452_us_247 ndollar_figure 369_us_672 97_tc_74 n 85_tc_274 ndollar_figure when continued use is impossible or impractical see sec_1_170a-14 income_tax regs however petitioners’ ability to substitute is not limited to such circumstances and as we found in belk i the amendment provision does not limit substitutions to impossible or impractical situations we remain unconvinced that the purpose and intent of sec_170 would be frustrated if taxpayers are not permitted to change what real_property is subject_to the conservation_easement without any limitations with respect to their first ground petitioners have failed to show that reconsideration is appropriate second ground petitioners assert that we erred in deciding that the conservation_easement agreement permitted substitutions as discussed in belk i smnlt cannot agree to an amendment that would result in the conservation easement’s failing to qualifying as a qualified_conservation_contribution under sec_170 the substitution provision states that a substitution is not final or binding on smnlt until the conservation_easement agreement is amended to reflect the substitution we found that the substitution provision and amendment provision conflict we petitioners object to our finding that the substitution provision and amendment provision are in conflict petitioners argue that the provisions coexist continued applied general rules of contract interpretation and looked to the parties’ intention to determine that the substitution provision overrode the amendment provision petitioners citing n c gen stat sec argue that we erred in applying the general rules of contract construction n c gen stat sec provides in construing a conveyance executed after date in which there are inconsistent clauses the courts shall determine the effect of the instrument on the basis of the intent of the parties as it appears from all of the provisions of the instrument although we did not rely on n c gen stat sec it does not change our decision in belk i we noted that the parties’ intention controls when interpreting a contract we determined that the parties’ intent as it appeared from all the provisions of the conservation_easement was for the conservation_easement agreement to permit substitutions petitioners appear to be arguing that the parties intended for the conservation_easement to be a qualified_conservation_contribution under sec_170 and thus we should find that the conservation_easement agreement does continued with the substitution provision simply providing the procedures for effecting amendments relating to substitutions however we find that the provisions are unable to coexist when the amendment provision seemingly prohibits substitutions not permit substitutions however the parties included a specific detailed provision in the conservation_easement agreement permitting substitutions it is inappropriate for the court to ignore provisions included in the conservation_easement agreement simply because petitioners planned to deduct the value of the conservation_easement agreement our interpretation of the parties’ intention is governed by what the parties actually included in the conservation_easement agreement it is well settled that a taxpayer’s expectations and hopes as to the tax treatment of his conduct in themselves are not determinative 363_us_278 and that matters of taxation must be determined in the light of what was actually done rather than the declared purpose of the participants 265_us_242 see also 80_tc_491 t he bare fact that a taxpayer desires to fall within a particular section of the internal_revenue_code is not controlling where actions belie expressed intent with respect to their second ground petitioners have failed to show that reconsideration is appropriate third ground petitioners assert that the court has imposed an impossible and impractical requirement on taxpayers and qualified organizations petitioners argue that in the absence of a substitution provision state law would still permit petitioners and smnlt to modify the terms of the contract by mutual agreement thus because they could change what property was subject_to the conservation_easement agreement even if there was not a substitution provision the court cannot deny their deduction because it includes a substitution provision in the conservation_easement agreement respondent disagrees stating that p etitioners’ interpretation of state law as giving parties unfettered ability to modify contracts is nonsensical and would make all conservation easements meaningless petitioners confuse their right under state law to modify the terms of a contract by mutual consent with the effect such a modification would have for tax purposes even if petitioners and smnlt had the right to modify the terms of the conservation_easement agreement under state law by mutual agreement north carolina law does not dictate the resulting tax consequences of the modification whatever modifications petitioners might have envisioned making to the conservation_easement agreement after the fact are irrelevant in determining the tax consequences of those provisions that were in fact included petitioners chose to include a provision in the conservation_easement agreement that permits substitutions see 417_us_134 w hile a taxpayer is free to organize his affairs as he chooses nevertheless once having done so he must accept the tax consequences of his choice whether contemplated or not and may not enjoy the benefit of some other route he might have chosen to follow but did not internal citations omitted when we evaluate a conservation_easement under sec_170 we consider the provisions contained in the conservation_easement agreement in carpenter v commissioner tcmemo_2012_1 slip op pincite the conservation_easement deeds at issue contained a provision permitting the parties to extinguish the conservation easements by mutual agreement if the purpose of the conservation_easement became impossible to accomplish the court concluded because the easements could be extinguished by mutual consent of the parties the easements were not protected in perpetuity and therefore were not qualified conservation contributions id slip op pincite the court stated that it was the inclusion of the right of the parties to extinguish or terminate the conservation easements ‘by mutual written_agreement of both parties’ that causes the issues before us id pincite in carpenter the court did not concern itself with whether under sec_1_170a-14 income_tax regs extinguishment of a conservation_easement is permitted by judicial proceeding if subsequent unexpected changes in the conditions surrounding the property make impossible or impractical the continued use of the property for conservation purposes the parties could have extinguished the conservation easements by mutual agreement without the extinguishment provision but simply looked to the fact that the conservation_easement agreements contained such a provision similarly here we do not consider whether the parties could have substituted property by mutual agreement without a substitution provision but simply look to the fact that the conservation_easement agreement contained such a provision because the conservation_easement agreement included a substitution provision petitioners did not agree to restrict their use of the golf course in perpetuity petitioners also argue that belk i fails to consider that an element of trust and confidence is placed in a qualified_organization that it will continue to carry out its mission to protect and conserve property petitioners rely on 646_f3d_6 d c cir aff’g tcmemo_2009_ in simmons the conservation_easement deed made with respect to building facades contained a provision that allowed the donee to consent to changes in the we note that it is exactly because of the trust and confidence placed in qualified organizations that we presume such organizations would not agree to change what real_property is subject_to the conservation_easement in the absence of a provision permitting substitutions petitioners’ argument that they could without a substitution provision change what property was subject_to the conservation_easement by mutual agreement is premised on the assumption that smnlt would have abdicated the trust and confidence placed in it to fulfill the purpose of the conservation_easement and would have agreed to substitution facades or abandon its rights under the easement id pincite the court_of_appeals for the district of columbia circuit found that the provision did not affect whether the conservation_purpose was protected in perpetuity because a ny donee might fail to enforce a conservation_easement with or without a clause stating it may consent to a change or abandon its rights and a tax-exempt_organization would do so at its peril id pincite while petitioners are correct that the courts trust qualified organizations to fulfill their responsibilities that trust is based on the requirements imposed on the qualified organizations by the conservation_easement and local law in simmons the court_of_appeals found that the conservation_easement deed and the district of columbia’s historic preservation laws prevented the donee from consenting to any changes in the property that were inconsistent with the conservation_purpose id additionally the court_of_appeals found that if the donee dissolved the conservation_easement would be transferred to the district of columbia and reassigned to an organization similar to the donee id pincite thus the conservation_purpose was protected at all times even if the donee approved changes to the facade or dissolved simmons is distinguishable from our case in simmons the conservation_easement deed required the donee to enforce the restrictions on the facade in perpetuity and the court_of_appeals trusted the donee to do so here it is not a question of trust in smnlt but a question of what the parties have agreed to do in the conservation_easement agreement because the parties have agreed petitioners are able to substitute land there is no restriction on the golf course in perpetuity that we can trust smnlt to enforce with respect to their third ground petitioners have failed to show that reconsideration is appropriate conclusion petitioners have failed to demonstrate unusual circumstances or substantial errors of fact or law accordingly we will deny petitioners’ motion for reconsideration to reflect the foregoing an appropriate order will be issued
